Name: Commission Implementing Decision (EU) 2016/1138 of 11 July 2016 amending the formats based on the UN/Cefact standard for the exchange of information on fisheries (notified under document C(2016) 4226)
 Type: Decision_IMPL
 Subject Matter: fisheries;  communications;  maritime and inland waterway transport;  information technology and data processing;  information and information processing;  international law
 Date Published: 2016-07-13

 13.7.2016 EN Official Journal of the European Union L 188/26 COMMISSION IMPLEMENTING DECISION (EU) 2016/1138 of 11 July 2016 amending the formats based on the UN/Cefact standard for the exchange of information on fisheries (notified under document C(2016) 4226) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Articles 111 and 116 thereof, Having regard to Commission Implementing Regulation (EU) No 404/2011of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (2), and in particular Article 146j thereof, Whereas: (1) During its 27th forum of 25-29 April 2016, the United Nations Centre for Trade Facilitation and Electronic Business (UN/Cefact) adopted a standard for the exchange of information on fisheries (FLUX). In order to comply with this worldwide standard, the current European Union electronic reporting system (ERS) needs to be amended. (2) Article 146c of Implementing Regulation (EU) No 404/2011 provides that all messages related to the exchange of information on fisheries shall be based on this UN/Cefact standard. (3) The amended XML formats and implementation documents to be used for all electronic data exchanges are made available on the Master Data Register page of the European Commission Fisheries website (3). (4) During meetings of the Fisheries Control Experts Group  ERS (Electronic recording and reporting system) and Data Management working group, Member States provided advice on the time needed to implement this amended format. The advice has been taken into account. The measures provided for in this Decision have been decided in concert with the Member States. HAS ADOPTED THIS DECISION: Article 1 Exchange of vessel monitoring system data 1. As from 1 November 2016, the format to be used to report vessel monitoring system data referred to in Article 146f of Implementing Regulation (EU) No 404/2011 and the respective implementation documents are amended as set out in the FLUX-P1000/P1000-07: Vessel Position domain specifications published on the Master Data Register page of the European Commission Fisheries website. 2. As from 1 July 2017, flag Member State systems shall be capable of replying to requests for vessel monitoring system data as referred to in Article 146f(3) of Implementing Regulation (EU) No 404/2011 using the format amended pursuant to Paragraph 1 of this Article. Article 2 Exchange of fishing activity data 1. As from 1 November 2017, the format to be used to exchange fishing activity data as referred to in Article 146g of Implementing Regulation (EU) No 404/2011 and the respective implementation documents are amended as set out in the FLUX-P1000/P1000-03: Fishing Activity domain specifications published on the Master Data Register page of the European Commission Fisheries website. 2. Flag Member State systems shall be capable of sending fishing activity messages as well as of replying to requests for fishing activity data as referred to in Article 146g(2) of Implementing Regulation (EU) No 404/2011 in UN/Cefact P1000-3 format for fishing trips that started as from 1 November 2017. Article 3 Exchange of sales related data 1. As from 1 November 2017, the format to be used for the exchange of sales-related data as referred to in Article 146h of Implementing Regulation (EU) No 404/2011 and the respective implementation documents are amended as set out in the FLUX-P1000/P1000-05: Sales domain specifications published on the Master Data Register page of the European Commission Fisheries website. 2. Member State systems shall be capable of sending and replying to requests for sales notes and take-over data as referred to in Article 146h(3) of Implementing Regulation (EU) No 404/2011 in UN/Cefact P1000-5 format for operations that took place as from 1 November 2017. Article 4 Transmission of aggregated catch data As from 15 February 2017, the format to be used for the transmission of aggregated catch data as referred to in Article 146i of Implementing Regulation (EU) No 404/2011 and the respective implementation documents are amended as set out in the FLUX-P1000/P1000-12: Aggregated Catch Data Report domain specifications published on the Master Data Register page of the European Commission Fisheries website. Article 5 Addressees This Decision is addressed to the Member States. Done at Brussels, 11 July 2016. For the Commission The President Karmenu VELLA (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 112, 30.4.2011, p. 1. (3) http://ec.europa.eu/fisheries/cfp/control/codes/index_en.htm